Citation Nr: 0016089	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active military duty from July 1979 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in (RO), 
which denied a compensable evaluation for hepatitis.

The Board notes that in a November 1998 statement the veteran 
requested a personal hearing before a member of the Board.  
In February 1999 the veteran canceled his Central Office 
hearing and requested that he be afforded a personal hearing 
before a member of the Board at the RO and via 
videoconference.  The veteran canceled his Travel Board 
hearing scheduled for July 1999 and requested that the 
hearing be rescheduled.  The records reflects that the 
veteran canceled his May 2000 Travel Board hearing and has 
not requested that it be rescheduled.  Thus the claim is 
properly before the Board for appellate consideration.


REMAND

The veteran was granted service connection for hepatitis in 
October 1982, and assigned a noncompensable evaluation.  The 
type of hepatitis was not specified.  

The veteran was last examined by VA in October 1996.  At the 
time of the examination the veteran complained of constant 
tiredness.  Examination revealed the abdomen was moderately 
obese and nontender.  The liver was not enlarged, but there 
was moderate tenderness in the right inguinal area.  The 
examiner noted that complete testing for hepatitis was done 
in August 1996 and all were negative except for Hepatitis C, 
which was positive.  The diagnosis was chronic Hepatitis C.  
The examiner also noted that a new set of liver enzymes was 
to be done on future appointment at the outpatient clinic at 
Bay Pines in November 1996.  However, it appears from a 
review of the record that the testing was not performed and 
while the examiner noted that the some of the veteran's 
records were reviewed, no specific mention was made of 
pertinent laboratory test results.  Repeat liver enzymes were 
not scheduled.

In a May 1998 statement the veteran's private physician 
indicated that in view of the fact at the veteran is positive 
for Hepatitis C, it is imperative to determine whether it is 
chronic in order to see if treatment with Interferon is 
necessary.  The examiner strongly recommended that a 
Hepatitis C, PCR Quantitative assay be done and that a liver 
biopsy be considered.  

The Board finds that October 1996 examination does not 
provide an adequate basis upon which to reconcile the various 
clinical findings of record.  The examination report does not 
describe the veteran's disabilities in light of the various 
rating criteria that can be assigned for hepatitis and its 
residuals.  Therefore, it is not possible, based on this 
examination, to properly evaluate the extent and degree of 
severity of the veteran's service-connected hepatitis.  
Accordingly, the Board is of the opinion that the veteran 
should be afforded a thorough and contemporaneous VA 
examination of his hepatitis, to include a review of his 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in October 1996.  

As it appears that the veteran's Hepatitis C is currently 
active and chronic, the Board believes that a request for 
additional evidence of current treatment is also appropriate 
prior to appellate consideration of the veteran's claim.

The United States Court of Appeals for Claims (Court)has held 
that contemporaneous VA medical examinations must be provided 
in order to fulfill the VA's duty to assist, which is 
mandated by 38 U.S.C.A. § 5107 (West 1991), where either a 
veteran claims an increase in symptomatology of service-
connected disability since the time of the last examination, 
or the available evidence is too old or unreliable to 
adequately evaluate the current state of the condition(s) in 
question.  Olson v. Principi, 3 Vet.App. 480, 482 
(1992).Veterans 

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his hepatitis.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Following the completion of the 
above, the veteran should be scheduled 
for a VA examination for diseases of the 
liver.  The examiner should review the 
claims file, including any newly 
associated records, prior to conducting 
the examination.  All tests and/or 
studies, including should be conducted in 
order to address the question of whether 
the veteran has liver damage, and if so, 
to what degree.  The examiner is 
requested to identify all residuals 
attributable to the veteran's service-
connected hepatitis.  The examiner should 
specifically state whether the veteran's 
hepatitis is manifested by demonstrable 
liver damage, gastrointestinal 
disturbance, fatigue, anxiety, or 
depression.  If gastrointestinal 
disturbance is apparent, the examiner 
should indicate the degree of such 
disturbance (i.e., mild, moderate, 
marked), how often it occurs (i.e., 
recurrent or of several weeks duration, 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy), and whether such 
symptomatology necessitates dietary 
restriction or other therapeutic 
measures.  Any indications that the 
veteran's complaints of symptomatology 
are not in accord with physical findings 
on the examination should be specifically 
addressed and discussed in the 
examination report.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim, giving 
appropriate consideration to whether the 
veteran has liver damage, symptoms of 
hepatitis, and whether he is undergoing 
treatment for hepatitis.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




